



Exhibit 10.1
TENTH AMENDMENT TO LEASE
THIS TENTH AMENDMENT TO LEASE (this “Tenth Amendment”) is made as of August 14,
2019, by and between ARE-SAN FRANCISCO NO. 17, LLC, a Delaware limited liability
company (“Landlord”), and FLUIDIGM CORPORATION, a Delaware corporation
(“Tenant”).
RECITALS
A.    Landlord and Tenant are now parties to that certain Lease Agreement dated
as of September 14, 2010, as amended by that certain First Amendment to Lease
dated as of September 22, 2010, as further amended by that certain letter
agreement dated August 2, 2012, as further amended by that certain Second
Amendment to Lease dated as of April 9, 2013, as further amended by that certain
Third Amendment to Lease dated as of June 25, 2013, as further amended by that
certain Fourth Amendment to Lease dated as of June 4, 2014, as further amended
by that certain Fifth Amendment to Lease dated as of September 15, 2014, as
further amended by that certain Sixth Amendment to Lease dated as of December 8,
2015, as further amended by that certain Seventh Amendment to Lease dated as of
March 23, 2017, as further amended by that certain Eighth Amendment to Lease
dated August 2, 2017, and as further amended by that certain Ninth Amendment
dated as of May 31, 2018 (as amended, the “Lease”). Pursuant to the Lease,
Tenant leases certain premises consisting of approximately 74,137 rentable
square feet (“Premises”) in a building located at 7000 Shoreline Court, South
San Francisco, California. The Premises are more particularly described in the
Lease. Capitalized terms used herein without definition shall have the meanings
defined for such terms in the Lease.
B.    The Lease is scheduled to expire on April 30, 2020.
C.    Landlord and Tenant desire, subject to the terms and conditions set forth
below, to amend the Lease to, reflect (i) the surrender of a portion of the
Premises consisting of approximately 5,569 rentable square feet on the first
floor of the west wing of the Building, as shown on Exhibit A attached hereto
(the “Tenth Amendment Surrender Premises”) as of the date that is 1 business day
after mutual execution and delivery of this Tenth Amendment by the parties (the
“Surrender Date”), and (ii) accelerate the expiration date of the Term of the
Lease with respect to the remaining Premises to March 31, 2020 (the “Early
Termination Date”).
NOW, THEREFORE, in consideration of the foregoing Recitals, which are
incorporated herein by this reference, the mutual promises and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant hereby agree
as follows:
1.
Surrender of Tenth Amendment Surrender Premises. The Lease with respect to the
Tenth Amendment Surrender Premises shall terminate as provided for in the Lease
on the Surrender Date. Tenant shall voluntarily surrender the Tenth Amendment
Surrender Premises on such date in accordance with all surrender requirements
contained in the Lease and in the condition in which Tenant is required to
surrender the Premises as of the expiration of the Lease. Notwithstanding
anything to the contrary contained herein or in the Lease, Tenant shall not be
required to remove any permanent Alterations or improvements existing in the
Tenth Amendment Surrender Premises as of the date of this Tenth Amendment on or
before the Surrender Date. From and after the Surrender Date, Tenant shall have
no further rights of any kind with respect to the Tenth Amendment Surrender
Premises. Notwithstanding the foregoing, those provisions of the Lease which, by
their terms, survive the termination of the Lease shall survive the surrender of
the Tenth Amendment Surrender Premises and termination of the Lease with respect
to the Tenth Amendment Surrender Premises as provided for herein. Nothing herein
shall excuse Landlord or Tenant from its obligations under the Lease with
respect to the Tenth Amendment Surrender Premises prior to the Surrender Date.



732957920.2    1    

--------------------------------------------------------------------------------





2.
Definition of Premises. Commencing on August 1, 2019, the defined terms
“Premises” and “Rentable Area of Premises” on Page 1 and Page 2 of the Lease,
respectively, are deleted in their entirety and replaced with the following:

“Premises: That portion of the Project, containing approximately 68,568 rentable
square feet (“RSF”), consisting of (i) approximately 29,228 rentable square feet
(the “Original Premises”), (ii) approximately 19,177 rentable square feet
(“Expansion Premises”), (iii) approximately 6,048 rentable square feet (“Second
Expansion Premises”), (iv) approximately 3,334 rentable square feet (“Third
Expansion Premises”), and (v) approximately 10,781 rentable square feet (“Fourth
Expansion Premises”), all as determined by Landlord, as shown on Exhibit A.”
“Rentable Area of Premises: 68,568 RSF”
Commencing on August 1, 2019, Exhibit A of the Lease shall be amended to delete
the Surrender Premises.
3.
Base Rent. Tenant shall continue to pay Base Rent for the entire Premises
(including the Tenth Amendment Surrender Premises) as provided under the Lease
through the Surrender Date. Commencing on August 1, 2019, Tenant shall no longer
be required to pay Base Rent with respect to the Tenth Amendment Surrender
Premises.

4.
Tenant’s Share of Operating Expenses. Commencing on August 1, 2019, Tenant’s
Share of Operating Expenses payable by Tenant under the Lease shall be decreased
by an amount equal to 4.08% and Tenant shall no longer be required to pay
Operating Expenses with respect to the Tenth Amendment Surrender Premises, and
commencing on August 1, 2019, the total Tenant’s Share of Operating Expenses
which shall be payable by Tenant under the Lease shall be equal to 50.27%.

5.
Surrender of Remaining Premises. The Lease with respect to the remaining
Premises shall terminate as provided for in the Lease on the Early Termination
Date. Tenant shall voluntarily surrender the remaining Premises on such date in
accordance with all surrender requirements contained in the Lease and in the
condition in which Tenant is required to surrender the Premises as of the
expiration of the Lease. Notwithstanding the foregoing or anything to the
contrary contained in the Lease, (a) Tenant may remove the UPS unit from the 1st
floor of the Premises and the lab storage cabinets from the 3rd floor laboratory
portion of the Premises on or before the Early Termination Date, and (b) Tenant
shall not be required to remove any permanent Alterations or improvements
existing in the remaining Premises as of the date of this Tenth Amendment on or
before the Early Termination Date. From and after the Early Termination Date,
Tenant shall have no further rights of any kind with respect to the Premises.
Notwithstanding the foregoing, those provisions of the Lease which, by their
terms, survive the termination of the Lease shall survive the surrender of the
remaining Premises and termination of the Lease as provided for herein. Nothing
herein shall excuse Landlord or Tenant from its obligations under the Lease with
respect to the remaining Premises prior to the Early Termination Date.

6.
Intentionally Omitted.

7.
Brokers. Landlord and Tenant each represents and warrants that it has not dealt
with any broker, agent or other person (collectively, “Broker”), in connection
with the transaction reflected in this Tenth Amendment, other than Savills
Studley. Landlord and Tenant each hereby agrees to indemnify and hold the other
harmless from and against any claims by any Broker claiming a commission or
other form of compensation by virtue of having dealt with Tenant or Landlord, as
applicable, with regard to this leasing transaction. Tenant hereby acknowledges
that Landlord shall not be obligated to pay either Savills Studley any
commission or other form of compensation due to this Tenth



732957920.2    2    

--------------------------------------------------------------------------------





Amendment and Tenant shall indemnify, defend and hold Landlord harmless from
either Savills Studley demanding a commission or other form of compensation as a
result of this Tenth Amendment.
8.
California Accessibility Disclosure. For purposes of Section 1938(a) of the
California Civil Code, Landlord hereby discloses to Tenant, and Tenant hereby
acknowledges, that the Project has not undergone inspection by a Certified
Access Specialist (CASp). In addition, the following notice is hereby provided
pursuant to Section 1938(e) of the California Civil Code: “A Certified Access
Specialist (CASp) can inspect the subject premises and determine whether the
subject premises comply with all of the applicable construction-related
accessibility standards under state law. Although state law does not require a
CASp inspection of the subject premises, the commercial property owner or lessor
may not prohibit the lessee or tenant from obtaining a CASp inspection of the
subject premises for the occupancy or potential occupancy of the lessee or
tenant, if requested by the lessee or tenant. The parties shall mutually agree
on the arrangements for the time and manner of the CASp inspection, the payment
of the fee for the CASp inspection, and the cost of making any repairs necessary
to correct violations of construction-related accessibility standards within the
premises.” In furtherance of and in connection with such notice: (i) Tenant,
having read such notice and understanding Tenant’s right to request and obtain a
CASp inspection, hereby elects not to obtain such CASp inspection and forever
waives its rights to obtain a CASp inspection with respect to the Premises,
Building and/or Project to the extent permitted by Legal Requirements; and (ii)
if the waiver set forth in clause (i) hereinabove is not enforceable pursuant to
Legal Requirements, then Landlord and Tenant hereby agree as follows (which
constitute the mutual agreement of the parties as to the matters described in
the last sentence of the foregoing notice): (A) Tenant shall have the one-time
right to request for and obtain a CASp inspection, which request must be made,
if at all, in a written notice delivered by Tenant to Landlord; (B) any CASp
inspection timely requested by Tenant shall be conducted (1) at a time mutually
agreed to by Landlord and Tenant, (2) in a professional manner by a CASp
designated by Landlord and without any testing that would damage the Premises,
Building or Project in any way, and (3) at Tenant’s sole cost and expense,
including, without limitation, Tenant’s payment of the fee for such CASp
inspection, the fee for any reports prepared by the CASp in connection with such
CASp inspection (collectively, the “CASp Reports”) and all other costs and
expenses in connection therewith; (C) the CASp Reports shall be delivered by the
CASp simultaneously to Landlord and Tenant; (D) Tenant, at its sole cost and
expense, shall be responsible for making any improvements, alterations,
modifications and/or repairs to or within the Premises to correct violations of
construction-related accessibility standards including, without limitation, any
violations disclosed by such CASp inspection; and (E) if such CASp inspection
identifies any improvements, alterations, modifications and/or repairs necessary
to correct violations of construction-related accessibility standards relating
to those items of the Building and Project located outside the Premises that are
Landlord’s obligation to repair as set forth in the Lease, then Landlord shall
perform such improvements, alterations, modifications and/or repairs as and to
the extent required by Legal Requirements to correct such violations, and Tenant
shall reimburse Landlord for the cost of such improvements, alterations,
modifications and/or repairs within 10 business days after Tenant’s receipt of
an invoice therefor from Landlord.

9.
OFAC. Tenant is currently (a) in compliance with and shall at all times during
the Term of the Lease remain in compliance with the regulations of the Office of
Foreign Assets Control (“OFAC”) of the U.S. Department of Treasury and any
statute, executive order, or regulation relating thereto (collectively, the
“OFAC Rules”), (b) not listed on, and shall not during the term of the Lease be
listed on, the Specially Designated Nationals and Blocked Persons List, Foreign
Sanctions Evaders List or the Sectoral Sanctions Identifications List, which are
all maintained by OFAC and/or on any other similar list maintained by OFAC or
other governmental authority pursuant to any authorizing statute, executive
order, or regulation, and (c) not a person or entity with whom a U.S. person is
prohibited from conducting business under the OFAC Rules.



732957920.2    3    

--------------------------------------------------------------------------------





10.
Miscellaneous.

a.    This Tenth Amendment is the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior and
contemporaneous oral and written agreements and discussions. This Tenth
Amendment may be amended only by an agreement in writing, signed by the parties
hereto.
b.    This Tenth Amendment is binding upon and shall inure to the benefit of the
parties hereto, their respective successors and assigns.
c.    This Tenth Amendment may be executed in two (2) or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Counterparts may be delivered via facsimile,
electronic mail (including pdf or any electronic signature process complying
with the U.S. federal ESIGN Act of 2000) or other transmission method and any
counterpart so delivered shall be deemed to have been duly and validly delivered
and be valid and effective for all purposes. Electronic signatures shall be
deemed original signatures for purposes of this Tenth Amendment and all matters
related thereto, with such electronic signatures having the same legal effect as
original signatures.
d.    Except as amended and/or modified by this Tenth Amendment, the Lease is
hereby ratified and confirmed and all other terms of the Lease shall remain in
full force and effect, unaltered and unchanged by this Tenth Amendment. In the
event of any conflict between the provisions of this Tenth Amendment and the
provisions of the Lease, the provisions of this Tenth Amendment shall prevail.
Whether or not specifically amended by this Tenth Amendment, all of the terms
and provisions of the Lease are hereby amended to the extent necessary to give
effect to the purpose and intent of this Tenth Amendment.
[Signatures are on the next page]


732957920.2    4    

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Tenth Amendment as of
the day and year first above written.
LANDLORD:    ARE-SAN FRANCISCO NO. 17, LLC,
a Delaware limited liability company
By:    ALEXANDRIA REAL ESTATE EQUITIES, L.P.,
    a Delaware limited partnership,
    managing member
By:    ARE-QRS CORP., a Maryland corporation,
    general partner
By: /s/ Allison Grochola
Its: Vice President RE Legal Affairs


TENANT:
FLUIDIGM CORPORATION,
a Delaware corporation

By: /s/ Nicholas Khadder    
Its: General Counsel        





EXHIBIT A


Tenth Amendment Surrender Premises




732957920.2    5    

--------------------------------------------------------------------------------





ex101.jpg [ex101.jpg]


732957920.2        